Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2016

                                        No. 04-16-00482-CV

         CLEARWATER RANCH PROPERTY OWNERS ASSOCIATION, INC.,
                              Appellant

                                                  v.

                                     Adrianna ROHLMEIER,
                                            Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CI16454
                          Honorable David A. Canales, Judge Presiding


                                           ORDER
         The reporter’s record was originally due on September 1, 2016. On September 2, 2016,
the clerk of this court notified the court reporter, Luis Duran, Jr., that he is the court reporter
responsible for timely filing the reporter’s record in this appeal and that the reporter’s record was
late. The clerk explained Mr. Duran must file the reporter’s record within thirty days. Mr. Duran
did not file the reporter’s record or a notification of late record within thirty days. This court
then ordered Mr. Duran to file the reporter’s record no later than November 7, 2016. On
November 7, 2016, Mr. Duran filed a notice of late record, requesting until November 21, 2106
to file the reporter’s record. This court granted Mr. Duran’s request, but noted further extensions
would be disfavored. On November 21, 2016, this court received a notice of late record from
Mr. Duran, requesting additional time, until December 5, 2016.

        This court GRANTS Luis Duran, Jr.’s notification of late reporter’s record. This court
ORDERS Luis Duran, Jr. to file the reporter’s record no later than December 5, 2016. If the
reporter’s record is not received by such date, an order may be issued directing Mr. Duran to
appear and show cause why he should not be held in contempt for failing to file the record.

        The clerk of this court shall cause a copy of this order to be served on Mr. Duran by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable David Canales, Judge of the 73rd Judicial District Court.
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court